Citation Nr: 1634966	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  15-31 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another and/or housebound status.


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from February 1962 to February 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Board acknowledges that the issue of entitlement to an earlier effective date for the award of service connection for left foot scar, secondary to service-connected residuals of left foot fractures, has been perfected, but it is not yet certified to the Board and the Board's review of the claims file reveals that the Agency of Original Jurisdiction is still taking action on the issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The Board also notes that, on his August 2015 VA Form-9, the Veteran requested a personal hearing before a Veterans Law Judge at the Central Office in Washington, DC.  However, the Veteran subsequently indicated, in a June 2016 statement, that he would like to cancel his Central Office hearing and proceed with review of his case.  His hearing request is therefore deemed withdrawn.


FINDING OF FACT

The evidence demonstrates that the Veteran requires the regular aid and attendance of another as a result of his service-connected disabilities.





CONCLUSION OF LAW

The criteria for SMC based on the need for aid and attendance are met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to SMC based on the need of aid and attendance of another.

SMC is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352 (a).  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b)(3). 

SMC is payable under 38 U.S.C.A. § 1114 (l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.350 (b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. §  3.352 (a). 

Under 38 C.F.R. §  3.352 (a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352 (a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant SMC based on the need for aid and attendance).

For the purposes of 38 C.F.R. §  3.352 (a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden: will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352 (a).

In order for the Veteran to prevail in the claim, the evidence must show that it is a service-connected disability or disabilities that has or have resulted in the need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000).

The Veteran in this case is service-connected for degenerative disc disease of the lumbar spine, an anxiety disorder, a right eye scar, residuals of left foot fracture, radiculopathy of the right and left sciatic nerves, radiculopathy of the left femoral nerve, degenerative joint disease of the right hip, a left foot scar, as well as right eye tearing and loss of peripheral vision.  He has been in receipt of a combined 90 percent rating, effective March 1, 2013.  In addition, he has been in receipt of a total rating based on individual unemployability (TDIU) since May 23, 2001.  

The record also shows that the Social Security Administration (SSA) awarded disability benefits to the Veteran in October 1999 based on a primary diagnosis of bilateral peroneal neuropathy/back disorder and a secondary diagnosis of right eye visual disturbance.

In 2011, VA received the Veteran's claim for SMC based on the need for aid and attendance.  

In November 2011, he underwent a VA "Aid and Attendance" examination.  The report indicates that the Veteran was able to feed himself, but not able to prepare his food.  He needed assistance getting in and out of the shower and with toileting.  He required medication management.  He was not legally blind and did not require nursing home care.  He had the ability to manage his own financial affairs, but due to his anxiety he needs help at times.  He used a cane at times.  He had no restrictions of the upper extremities.  He had limited weight-bearing and balance due to his lower extremity conditions.  His spine disability restricted him from forward bending.  He had a loss of memory and dizziness due to anxiety.  On a typical day, he needed assistance with breakfast, tying his shoes, and traveling to the store and doctor's office.  He was able to leave his home once a day sometime, with the use of a cane to the car.  A cane was required for locomotion.

According to a September 2012 VA examination report, the scar over the Veteran's right eye had not changed.  However, it was noted that a complete eye examination should be provided to him, given the peripheral vision problems he was experiencing on the right side, causing difficulty driving, particularly when making right turns.

According to a March 2013 VA examination report, the scar on the Veteran's left foot was noted as superficial, non-linear, minimally hyperpigmented with a 1 mm depression without loss of tissue, tender, adherent to the subcutaneous tissue, and did not cause loss of range of motion or function.  

On March 2013 VA examination of the spine, the Veteran reported increased low back pain with radiation to the legs.  Forward flexion of the thoracolumbar spine was to 20 degrees with pain and functional loss/ impairment in terms of pain on movement and disturbance of locomotion.  The examiner determined that the Veteran's radiculopathy of the femoral and sciatic nerves was moderate in nature.  It was also noted that the Veteran's lumbar spine disability impacts his ability to work in that he cannot perform any lifting or physical type work.  Diagnoses of lumbar strain, osteoarthritis and degenerative disc disease of the lumbar spine, and lumbar radiculopathy were continued.

In August 2013, the Veteran underwent another "Aid and Attendance" examination.   The examiner, a VA Primary Care staff physician, noted that the Veteran was not permanently bedridden or currently hospitalized.  The examiner noted that factors affecting the Veteran's ability to protect himself from the hazards of daily life included episodes of dizziness occurring one or more times a day, as well as mild memory loss.  His imbalance constantly affected his ability to ambulate.  He cannot dress, self-bathe, or self- toilet.  He was able to walk up to 100 yards without the assistance of another.  He requires one cane for ambulation.  His functional impairments are permanent.  His best corrected vision is not 5/200 or worse in both eyes.  He has limited motion in the thoracolumbar and cervical spine.  He has mild to moderate functional impairment in the right and left upper extremities.  He had some difficulty self-feeding.  The function of his lower extremities is not normal in that he has a lack of coordination and limited motion.  His weight-bearing and propulsion were not normal in that he has an altered gait due to his service-connected hip disability.  The Veteran has balance problems due to his right hip and left foot conditions.  He has normal mental competency.  Diagnoses included the scar over the right eye, generalized anxiety disorder, peroneal neuropathy of right lower extremity, residuals of left foot fracture, degenerative arthritis of right hip, tearing and loss of peripheral vision in the right eye, diabetes, glaucoma, hyperlipidemia, and low back pain.  The August 2013 VA examiner opined that the Veteran required the daily personal health services of a skilled provider, otherwise he would require hospitalization, nursing home or other similar care for his activities of daily living on account of his service connected disabilities.  The examiner reasoned that the Veteran needs assistance with dressing, undressing, toileting, and bathing, but not grooming or self-feeding; the examiner noted that his opinion was based on the Veteran's history. 

Also in August 2013, the Veteran underwent VA eye and scar examinations.  Mild asymmetry of the eyebrows due to the scarring over the right eye was present.  The Veteran reported that the scar causes eye twitching and peripheral vision loss.  A diagnosis of open-angle glaucoma was continued.  Ptosis was present on the right eyelid.  The eye scar, described as tender and slightly depressed without tissue loss, affects his ability to work in that he has a loss of peripheral vision.  He declined examination of the left foot scar as it had recently been evaluated.

In September 2013, the Veteran underwent a VA mental health examination.  His diagnosis of general anxiety disorder was continued.  Axis IV factors included failing health and increased severity of medical symptoms.  A GAF score of 60 was assigned.  The examiner determined that it is less likely as not that the Veteran's anxiety disorder requires daily personal health care services of a skilled provider.  The examiner noted that, while there may be medical reasons, the Veteran's symptoms of anxiety disorder are not severe enough to make home health care necessary.  The examiner felt that any functional problems that would require home health care services are not stemming from his anxiety, but rather from his medical conditions.

In response to the denial on appeal, the Veteran indicated, in his June 2014 notice of disagreement, that his conditions have gotten progressively worse since 2011 to the point that he needs regular aid and assistance to dress and feed himself.  He also reported that he needs assistance when shopping because his spine disability prevents prolonged standing.  He also maintained that his psychiatric disorder affects his ability to count money and bank by himself.

On a September 2015 VA Form-9, he reiterated that he cannot bathe, toilet, bank, dress or undress, or put on shoes and socks, without assistance.

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities result in a physical incapacity such that the care and assistance of another person on a regular basis is required in order to protect the Veteran from the hazards incident to his daily environment.  See 38 C.F.R. § 3.352 (a).  The November 2011 and August 2013 VA examiners indicated that the Veteran needs assistance with dressing, undressing, toileting, bathing, and preparing food.  In addition, the August 2013 examiner provided the opinion that the Veteran requires the daily personal health services of a skilled provider, otherwise he would require hospitalization, nursing home or other similar care for his activities of daily living on account of his service-connected disabilities.  It appears that the RO assigned less probative weight to the August 2013 VA opinion because the examiner based the opinion on the Veteran's reported history.  However, as a layperson, the Veteran is competent to report his observable symptoms and functional impairment, and he may be competent on a variety of matters concerning the nature and cause of his limitations.  

The Board finds the Veteran's assertion that he requires regular aid and attendance to assist in dressing, undressing, toileting, bathing, preparing food, and shopping both persuasive and consistent with his medical evidence.  In this regard, the medical evidence documents that his service-connected disabilities, particularly his right hip, lumbar spine, left foot, and neurological disabilities, result in an antalgic gait with slapping of the left foot, loss of balance, limited motion in the hip, spine, and left foot, that precludes prolonged standing and walking and requires the regular use of a cane.  In addition, his service-connected eye condition results in loss of peripheral vision on the right side which he reports causing difficulty when driving.  See August 2009, November 2011, and August 2013 VA examination reports; SSA medical records.  Importantly, as noted above, a Veteran need only show one of the enumerated factors identified in 38 C.F.R. § 3.352 (a) to establish entitlement to aid and attendance.  Turco, 9 Vet. App. at 224.  And the Veteran's need for aid and attendance does not need to be constant; rather, the regulation requires only that there be a "regular" need.  See id.   See also 38 C.F.R. § 3.352 (a).  .  
Accordingly, given the Veteran's credible assertions concerning limitations imposed by his service-connected disabilities, and taking into account the medical evidence indicating that he requires regular aid and attendance to assist in dressing, undressing, toileting, bathing, preparing food, and shopping, the Board finds that SMC based on the need for regular aid and attendance is warranted.  The Board is so finding, in this case, under 38 CFR 3.352(a).  Neither the statute nor the regulations require a finding of total disability at all, never mind that such is due to a single disability.  As per the CAVC in Bradley v. Peake, 22 Vet. App. 280 (2008), and as a canon of statutory construction, plain language controls.

Because the Board is awarding SMC based on aid and attendance, the claim for SMC at the housebound rate is moot as SMC at the aid and attendance rate set forth at 38 U.S.C.A. § 1114 (l) is greater than SMC at the housebound rate.  Cf. 38 U.S.C.A. § 1114 (l), 38 C.F.R. § 1114 (s).


ORDER

SMC based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


